UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-7551


DUANE JOSEPH JOHNSON,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; SUHASINI SHAH, M.D., sued in her
individual capacity; KATHERINE LAYBOURN, M.D., sued in her individual
capacity; BENJAMIN RICE, M.D., sued in his individual capacity; MARK
DICOCCO, M.D., sued in his individual capacity; BHAGYA KATTA, sued in his
or her individual capacity; SALAM AKBAR, M.D., sued in his or her individual
capacity; ALEJANDRO HADDED, sued in his or her individual capacity;
IGNATIUS HALL, sued in his or her individual capacity; A. CHATMAN, HSA,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01097-CMH-TCB)


Submitted: June 30, 2020                                       Decided: July 7, 2020


Before MOTZ and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Duane Joseph Johnson, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Duane Joseph Johnson appeals the district court’s order dismissing his claims under

the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2018), for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1), and granting summary judgment to the

Defendants on his claims under Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Johnson v. United

States, No. 1:16-cv-01097-CMH-TCB (E.D. Va. filed Sept. 24, 2019 & entered Sept. 25,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3